Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________x
JOSHUA ADAMS,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
3 PIGLETS INC,

                  Defendant.
_____________________________________x

       Plaintiff, Joshua Adams, by his undersigned counsel, hereby files this Complaint and

sues, 3 Piglets Inc, for injunctive relief pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Joshua Adams, currently resides in Brooklyn, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Josh was born with spina

bifida and Hydrocephalus. As a result, Josh is bound to ambulate in a wheelchair. He has visited

the property, which forms the basis of this lawsuit and plan to return to the property to avail

himself of the goods and services offered to the public at the property, and to determine whether

the property has been made ADA compliant. His access to the facility and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

offered therein was denied and/or limited because of these disabilities, and will be denied and/or


                                                                                                    1
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 2 of 12 PageID #: 2




limited in the future unless and until Defendant is compelled to remove the physical barriers to

access and ADA violations which exist at the facility, including but not limited, to those set forth

in the Complaint.

       3.      Defendant, 3 Piglets Inc, is a domestic corporation and transacts business in the

 State of New York and within this judicial district. Defendant is the lessee and operator of the

 premises known as Jimmy’s Diner located at 577 Union Ave, Brooklyn, NY 11211 (hereinafter

 the “Facility”).

       4.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       5.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       6.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       7.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Eastern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       8.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that

 exist at the Facility, which restrict and/or limit his access to the goods and services offered at

 the Facility. The ADA violations are more specifically set forth in this Complaint.

       9.      Plaintiff intends to visit the Facility again in the near future in order to utilize all

 of the goods and services offered therein but will be unable to do so because of the physical



                                                                                                          2
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 3 of 12 PageID #: 3




barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      10.     Defendant has discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant is compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      11.     Defendant has discriminated against Plaintiff by failing to comply with the above

requirements. A specific, although not exclusive, list of unlawful physical barriers, dangerous

conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to access the

Facility and full and equal enjoyment of the goods, services offered at the Facility include:

 I.   INACCESSIBLE ENTRANCE. INACCESSIBLE TRAVEL PATH LEADING TO
      ENTRANCE. AN ACCESSIBLE ROUTE LEADING TO ENTRANCE NOT
      PROVIDED. CURB AT TRAVEL PATH LEADING TO ENTRANCE ACTS AS A
      BARRIER TO ACCESSIBILITY.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.
         ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
         within the site from accessible parking spaces and accessible passenger loading
         zones; public streets and sidewalks; and public transportation stops to the accessible
         building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
         provided in accordance with 206.4. Entrance doors, doorways, and gates shall
         comply with 404 and shall be on an accessible route complying with 402. ADAAG
         206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
         206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
         207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall

                                                                                                   3
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 4 of 12 PageID #: 4




          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   ADDITIONL STEP AT ENTRANCE DOOR ACTS AS A BARRIER TO
       ACCESSIBILITY.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
III.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
IV.    NON-COMPLIANT RISE IN FLOOR LEVEL AT THRESHOLD OF ENTRANCE
       DOOR ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED RAMP NOT
       PROVIDED FOR NON-COMPLIANT RISE IN FLOOR LEVEL AT THRESHOLD OF
       ENTRANCE DOOR.
       a. ADAAG 404.2.5 Thresholds. Thresholds, if provided at doorways, shall be ½ inch
          (13 mm) high maximum. Raised thresholds and changes in level at doorways shall


                                                                                               4
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 5 of 12 PageID #: 5




         comply with 302 and 303. ADAAG 303.4 Ramps. Changes in level greater than ½
         inch high shall be ramped, and shall comply with 405 or 406.
V.    INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE
      CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM
      PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
      NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
         902.2 Clear Floor or Ground Space. A clear floor space complying with 305
         positioned for a forward approach shall be provided. Knee and toe clearance
         complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
         306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
         part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
         minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
         inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
         Minimum Required Depth. Where knee clearance is required under an element as
         part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
         inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
         the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
         (760 mm) wide minimum.
VI.   INACCESSIBLE BAR.NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM
      HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE
      NOT PROVIDED AT BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE
      NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17


                                                                                               5
 Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 6 of 12 PageID #: 6




           inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
           clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
           Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
           required under an element as part of a clear floor space, the knee clearance shall be 11
           inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
           27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
           clearance shall be 30 inches (760 mm) wide minimum.
VII.    INACCESSIBLE DINING COUNTER. NON-COMPLIANT HEIGHT OF DINING
        COUNTER EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED
        MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING
        COUNTER. PORTION OF DINING COUNTER REQUIRED TO BE ACCESSIBLE
        NOT PROVIDED.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
           dining surfaces are provided for the consumption of food or drink, at least 5 percent
           of the seating spaces and standing spaces at the dining surfaces shall comply with
           902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
           Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
           902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
           counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
           space complying with 305 positioned for a forward approach shall be provided. Knee
           and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
           tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
           34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
           Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
           required at an element as part of a clear floor space, the toe clearance shall extend 17
           inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
           clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
           Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
           required under an element as part of a clear floor space, the knee clearance shall be 11
           inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
           27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
           clearance shall be 30 inches (760 mm) wide minimum.
VIII.   COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS
        REQUIRED.
        a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
           with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
           exterior signs identifying permanent rooms and spaces shall comply with 703.1,
           703.2, and 703.5. Where pictograms are provided as designations of permanent
           interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
           descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section


                                                                                                 6
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 7 of 12 PageID #: 7




         216.2 applies to signs that provide designations, labels, or names for interior rooms or
         spaces where the sign is not likely to change over time. Examples include interior
         signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
         text descriptors are required for pictograms that are provided to label or identify a
         permanent room or space. Pictograms that provide information about a room or space,
         such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
         are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
         with 703. Where both visual and tactile characters are required, either one sign with
         both visual and tactile characters, or two separate signs, one with visual, and one with
         tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
         Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
         above the finish floor or ground surface, measured from the baseline of the lowest
         tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
         surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
         Location. Where a tactile sign is provided at a door, the sign shall be located
         alongside the door at the latch side. Where a tactile sign is provided at double doors
         with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
         sign is provided at double doors with two active leafs, the sign shall be located to the
         right of the right hand door. Where there is no wall space at the latch side of a single
         door or at the right side of double doors, signs shall be located on the nearest adjacent
         wall. Signs containing tactile characters shall be located so that a clear floor space of
         18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
         tactile characters, is provided beyond the arc of any door swing between the closed
         position and 45 degree open position.
IX.   INACCESSIBLE RESTROOM. REQUIRED MINIMUM CLEAR WIDTH NOT
      PROVIDED AT RESTROOM DOOR.
      a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
         inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
         measured between the face of the door and the stop, with the door open 90 degrees.
X.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
      RESTROOM DOOR.
      a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
         doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
         full width of the doorway and the required latch side or hinge side clearance.
XI.   NON-COMPLIANT DOOR KNOB AT RESTROOM DOOR REQUIRES TWISTING
      OF THE WRIST.
      a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
         operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
         Operable parts shall be operable with one hand and shall not require tight grasping,



                                                                                                7
 Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 8 of 12 PageID #: 8




           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XII.    NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES TWISTING
        OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XIII.   INACCESSIBLE LIGHT SWITCH IN RESTROOM. NON-COMPLIANT HEIGHT OF
        LIGHT SWITCH IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG 205 Operable Parts ADAAG 205.1 General. Operable parts on accessible
           elements, accessible routes, and in accessible rooms and spaces shall comply with
           309. ADAAG Advisory 205.1 General. Controls covered by 205.1 include, but are
           not limited to, light switches, circuit breakers, duplexes and other convenience
           receptacles, environmental and appliance controls, plumbing fixture controls, and
           security and intercom systems. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
           Unobstructed. Where a forward reach is unobstructed, the high forward reach shall
           be 48 inches (1220 mm) maximum and the low forward reach shall be 15 inches (380
           mm) minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed High
           Reach. Where a high forward reach is over an obstruction, the clear floor space shall
           extend beneath the element for a distance not less than the required reach depth over
           the obstruction. The high forward reach shall be 48 inches (1220 mm) maximum
           where the reach depth is 20 inches (510 mm) maximum. Where the reach depth
           exceeds 20 inches (510 mm), the high forward reach shall be 44 inches (1120 mm)
           maximum and the reach depth shall be 25 inches (635 mm) maximum. ADAAG
           308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground
           space allows a parallel approach to an element and the side reach is unobstructed, the
           high side reach shall be 48 inches (1220 mm) maximum and the low side reach shall
           be 15 inches (380 mm) minimum above the finish floor or ground. EXCEPTIONS: 1.
           An obstruction shall be permitted between the clear floor or ground space and the
           element where the depth of the obstruction is 10 inches (255 mm) maximum.
           ADAAG 308.3.2 Obstructed High Reach. Where a clear floor or ground space allows
           a parallel approach to an element and the high side Reach is over an obstruction, the
           height of the obstruction shall be 34 inches (865 mm) maximum and the depth of the
           obstruction shall be 24 inches (610 mm) maximum. The high side reach shall Be 48
           inches (1220 mm) maximum for a reach depth of 10 inches (255 mm) maximum.
           Where the reach depth exceeds 10 inches (255 mm), the high side reach shall be 46
           inches (1170 mm) maximum for a reach depth of 24 inches (610 mm) maximum.
XIV.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN RESTROOM.


                                                                                                8
   Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 9 of 12 PageID #: 9




         a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
            rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
            with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
            shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
            space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
            be permitted to include knee and toe clearance complying with 306
  XV.    INACCESSIBLE WATER CLOSET. INACCESSIBLE TRAVEL PATH TO WATER
         CLOSET. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL
         PATH TO WATER CLOSET.
         a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
            comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
            or more of the following components: walking surfaces with a running slope not
            steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
            and platform lifts. All components of an accessible route shall comply with the
            applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
            General. Walking surfaces that are a part of an accessible route shall comply with
            403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
            clear width of walking surfaces shall be 36 inches (915 mm) minimum.
 XVI.    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
         RESTROOM.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
XVII.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
         WATER CLOSET IN RESTROOM.
         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
XVIII.   INACCESSIBLE TOILET PAPER DISPENSER IN RESTROOM. NON-COMPLIANT
         POSITION OF TOILET PAPER DISPENSER FROM WATER CLOSET.
         a. ADAAG 604.7 Dispensers. Toilet paper dispensers shall comply with 309.4 and
            shall be 7 inches (180 mm) minimum and 9 inches (230 mm) maximum in front of
            the water closet measured to the centerline of the dispenser.
 XIX.    INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM CLEAR
         FLOOR SPACE NOT PROVIDED AT LAVATORY IN RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor



                                                                                                   9
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 10 of 12 PageID #: 10




          or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
          minimum.
XX.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
       LAVATORY IN RESTROOM.
       a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
          space complying with 305, positioned for a forward approach, and knee and toe
          clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
          ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
          element as part of a clear floor space, the toe clearance shall extend 17 inches (430
          mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
          inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
          Minimum Required Depth. Where knee clearance is required under an element as
          part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
          inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
          the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
          (760 mm) wide minimum.
XXI.   INACCESSIBLE PAPER TOWEL DISPENSER IN RESTROOM. NON COMPLIANT
       MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN RESTROOM EXCEEDS
       MAXIMUM HEIGHT ALLOWANCE.
       a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
          must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
          Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
          high forward reach shall be 48 inches maximum and the low forward reach shall be
          15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
          High Reach. Where a high forward reach is over an obstruction, the clear floor space
          shall extend beneath the element for a distance not less than the required reach depth
          over the obstruction. The high forward reach shall be 48 inches maximum where the
          reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
          high forward reach shall be 44 inches maximum and the reach depth shall be 25
          inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed.
          Where a clear floor or ground space allows a parallel approach to an element and the
          side reach is unobstructed, the high side reach shall be 48 inches maximum and the
          low side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
          308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a
          parallel approach to an element and the high side reach is over an obstruction, the
          height of the obstruction shall be 34 inches maximum and the depth of the obstruction
          shall be 24 inches maximum. The high side reach shall be 48 inches maximum for a
          reach depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the
          high side reach shall be 46 inches maximum for a reach depth of 24 inches maximum.



                                                                                             10
 Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 11 of 12 PageID #: 11




XXII.    INACCESSIBLE MIRROR IN RESTROOM. NON COMPLIANT MOUNTED
         HEIGHT OF MIRROR IN RESTROOM EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
         a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
            installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.

         12.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.

         13.   The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         14.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

 is required to remove the physical barriers, dangerous conditions and ADA violations that exist

 at the facility, including those set forth herein.

         15.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

         16.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.


                                                                                                       11
Case 1:19-cv-06968-EK-RLM Document 1 Filed 12/12/19 Page 12 of 12 PageID #: 12




        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

to remove the physical barriers to access and alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA,

closing the subject facility until the barriers are removed and requisite alterations are completed,

and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

incurred in this action.


                                                      Respectfully submitted,
                                                      s/Maria Costanza Barducci
                                                      Maria Costanza Barducci, Esq.
                                                      BARDUCCI LAW FIRM
                                                      Attorneys for Plaintiff
                                                      5 West 19th Street, 10th Floor
                                                      New York, New York 10011
                                                      Bar No.: 5070487
                                                      Telephone: 212-433-2554
                                                      Email: mc@barduccilaw.com




                                                                                                    12
